Citation Nr: 0310733	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left thumb injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In his February 2000 notice of disagreement the veteran 
raised a claim of entitlement to service connection for 
numbness of the left hand, which he argued was secondary to 
left carpal tunnel release surgery performed by VA.  In his 
June 2000 substantive appeal he again argued that the left 
hand surgery was unnecessary and worsened his condition.  
This constitutes a claim for service connection for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002).  He also raised a claim of 
entitlement to service connection for arthritis of the left 
shoulder and neck, which he argues is secondary to his 
service-connected left thumb injury.  

The RO acknowledged these claims in an August 2000 deferred 
rating decision.  In a September 2000 letter the RO requested 
the veteran to identify evidence in support of his claims.  A 
November 2000 Report of Contact, VA Form 119, shows the 
veteran identified evidence in support of his claim.  The 
evidence shows the RO requested and received this evidence.  
In July 2001 the RO also notified the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its duty to assist him in substantiating these 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002) and 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

As the issues of compensation benefits for left hand numbness 
pursuant to the provisions of 38 U.S.C.A. § 1151, and service 
connection for arthritis of the left shoulder and neck, as 
secondary to the service-connected left thumb injury, have 
been neither prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 2002 the Board undertook additional development 
on the claim of entitlement to a rating in excess of 10 
percent for residuals of a left thumb injury, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  This has 
been completed.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the September 2002 development the Board 
obtained additional VA medical treatment records and a report 
of VA examination, which was completed in February 2003.  
This evidence has not been considered by the RO and the 
veteran has not waived initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304.  

In April 2000 the RO denied service connection for median 
nerve compression of the left wrist with left hand numbness.  
The reason for denial was that this post-service condition 
was not due to military service.  The RO notified the veteran 
of that decision by letter dated May 11, 2000.  

In his June 2000 substantive appeal the veteran expressed 
disagreement with that decision.  He argued that his entire 
left hand problems are the result of his original injury 
during active service.  This constitutes a notice of 
disagreement on the issue of service connection for left hand 
numbness.  The RO has not issued the veteran a statement of 
the case on the issue of service connection for left hand 
numbness, which is due to median nerve compression of the 
wrist.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2002) (emphasis added).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should issue the veteran a 
statement of the case on the issue of 
direct service connection for left hand 
numbness due to median nerve compression 
of the wrist.  The veteran should be 
advised of the need to file a substantive 
appeal if he wishes appellate review.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report completed in 
February 2003 to ensure it is responsive 
to and in complete compliance with the 
Board's development and, if not, the RO 
should implement corrective procedures, 
including possible additional 
examination.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
residuals of a left thumb injury.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


